DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application is a divisional of Application No. 16/159021 (filed on 10/12/2018), which is a continuation of Application No. 15/698965 (filed on 9/08/2017), which is a continuation of Application No. 14/862663 (filed on 9/23/2015), which is a divisional of Application No. 13/780284 (filed on 2/28/2013).
Acknowledgement is also made on the instant application’s claim to the priority benefit of U.S. Provisional Application No. 61/604824 (filed on 2/29/2012) under 35 U.S.C. 119(e).

Information Disclosure Statement
The Information Disclosure Statements (IDSs) submitted on 3/26/2020, 11/12/2021, and 5/17/2022 are in compliance with the provisions of 37 C.F.R. 1.97. All cited references have been fully considered.

Specification
	It is recommended that Applicant update the abstract such that it reflects the claimed method of increasing energy utilization or promoting weight loss.

Claim Objections
Claims 1, 7, and 15-16 are objected to because of the following informalities: “Verrucomicrobia” is a phylum of Gram-negative bacteria but is italicized. Since only family, genus, and species names need to be italicized (and to maintain consistency with the rest of the claims), “Verrucomicrobia” should be amended to “Verrucomicrobia”. 
Claim 13 is objected to because of the following informality: a limitation is recited twice. The prebiotic “fructooligosaccharide” is also known as “oligofructose”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,149,867. 
U.S. 10,149,867 is drawn to a pharmaceutical composition comprising a therapeutically effective amount of a substantially purified Akkermansia comprising at least 50% of a strain of Akkermansia, a prebiotic, and a pharmaceutically acceptable carrier, wherein the pharmaceutical composition is formulated for oral delivery and encapsulated by a coating. In one embodiment, the Akkermansia is lyophilized. In another embodiment, the prebiotic is defined as a non-digestible oligosaccharide that includes a fructooligosaccharide, a glucooligosaccharide, a xylooligosaccharide, a galactooligosaccharide, an arabinoxylan, an arabinogalactan, a galactomannan, a polydextrose, an oligofructose, inulin, and/or a derivative thereof. In an embodiment, the pharmaceutical composition further comprises at least one of a substantially purified Bacteroidetes, a substantially purified Firmicutes and a substantially purified Proteobacteria. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Akkermansia is a genus belonging to the phylum Verrucomicrobia and the Akkermansia-containing pharmaceutical composition is disclosed to increase energy expenditure in a subject. Thus, the U.S. patent reads on the claims of the instant application as they are directed to a method of increasing energy utilization or promoting weight loss in a subject.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/670659; and over claims 1-20 of co-pending Application No. 16/670705.
	The two co-pending applications are directed to a method of promoting lipid oxidation metabolism or decreasing an adiposity index in a subject in need thereof. Both methods involve orally administering a composition comprising a therapeutically effective amount of bacteria comprising substantially purified Akkermansia to the subject, which results in decreasing an amount of fat or fat pad weight in the subject. In an embodiment, the methods further comprise administering a weight loss supplement before, during, or after administering the composition. Thus, there is reasonable expectation that the methods of the two co-pending applications promote weight loss om the administered subject. Given that Akkermansia is a species of bacteria belonging to the phylum Verrucomicrobia, the co-pending applications are considered to render obvious the instant application’s method of increasing energy utilization or promoting weight loss in a subject.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/830881.
The co-pending application discloses a food, drink, dietary supplement, food supplement, or food additive comprising bacteria, wherein the bacteria comprise an effective amount of substantially purified Verrucomicrobia and can be lyophilized. The disclosed product can further comprise at least one of a substantially purified Bacteroidetes, a substantially purified Firmicutes, or a substantially purified Proteobacteria such as substantially purified Clostridium. One embodiment of the food, drink, dietary supplement, food supplement, or food additive is that it further includes one or more prebiotics comprising a fructooligosaccharide, a glucooligosaccharide, a xylooligosaccharide, a galactooligosaccharide, an arabinoxylan, an arabinogalactan, a galactomannan, a polydextrose, an oligofructose, an inulin, a derivative thereof, or a combination thereof.
Although the claims at issue are not identical, they are not patentably distinct from each other because the Specification of the co-pending application teaches that the disclosed product comprising at least one microbiota from phyla like Verrucomicrobia can be used to increase energy utilization/expenditure, decrease body fat, or promote weight loss (par. [0060], [0090], [00100], [00102]), therefore making it suitable to treat disorders, diseases, and conditions characterized by abnormal weight gain, energy use or consumption, etc. (par. [0061]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651